Mr. Justice McIver.
I dissent, but owing to the pressure of other official duties, I cannot now undertake to give the reasons why I am unable to concur in the conclusion reached by the majority of the court.
A petition was filed by defendant asking for a rehearing, upon which the following order was passed December 16, 1885 :
Per Curiam.
We have carefully read this petition for a rehearing. All the points made were considered before the opinion was filed, in which it was stated as follows: “The proceedings by which the plaintiff secured its charter are not set out in the case, but it was stated at the bar, and as we understand conceded, that they took place in the year 1880; but whether it was so conceded or not, it was not made to appear that it was at an earlier day, and, as we conceive, it was incumbent on the plaintiff to show that it had corporate existence at the time of the passage of the act which it claims to be unconstitutional,” &c. In the view which the court took it was wholly immaterial whether such concession was made or not, for it was incumbent on the plaintiff corporation to show that its charter antedated the “act to create a railroad commissioner for the State of South Carolina and to define his duties,” &c. Until that appeared, no case was made sufficient to raise the general question of the unconstitutionality of that act.
The question was necessarily limited to the corporation making it. This court cannot, even by the consent of parties, authoritatively determine general propositions. As was said in one of our cases: “The court does not sit for the purpose of determining mere abstract questions of law, but to determine whether the law, as applicable to a particular case, has been correctly stated,” &c. The single question made in the pleadings was whether the *76exaction upon the Columbia and Greenville Railroad Company was wrongfully and illegally collected because the act by virtue of which it was collected was unconstitutional and void. That was the only “point fairly arising upon the record of the case,” and it was considered and decided. No important fact or principle having been overlooked, there is no ground for a rehearing. The petition is dismissed.